Citation Nr: 0727813	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  04-01 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD) for the 
period prior to October 1, 2004.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967, including service in the Republic of Vietnam, 
and his decorations include the Combat Infantryman Badge.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions of the Department 
of Veterans Affairs (VA) Regional Office in White River 
Junction, Vermont (RO), which denied the benefits sought on 
appeal.   

In a January 2003 rating decision, the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 30 percent evaluation, effective March 29, 2002.  
The veteran timely perfected an appeal to the Board as to the 
initial disability rating assigned.  During the pendency of 
the claim, the RO increased the assigned rating for PTSD from 
30 to 50 percent, effective March 29, 2002, in a September 
2003 rating decision; and from 50 to 100 percent, effective 
October 1, 2004, in a March 2005 rating decision.  Thus 
following these actions, the PTSD is assigned a disability 
rating of 50 percent from March 29, 2002 to September 30, 
2004, and 100 percent from October 1, 2004.

Because the veteran is appealing the original assignment of a 
disability rating following an award of service connection, 
the claim essentially involves the propriety of the initial 
disability ratings assigned.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Since the disability ratings assigned 
during the appeal did not constitute a full grant of the 
benefit sought prior to October 1, 2004, the issue concerning 
the degree of disability remains in appellate status prior to 
that date. AB v. Brown, 6 Vet. App. 35, 39 (1993).

Also, in a September 2003 rating decision, the RO denied 
service connection for headaches.  The veteran perfected an 
appeal of this denial to the Board.

In June 2005, the veteran and his spouse testified before the 
undersigned Veterans Law Judge at a video-conference Board 
hearing.  During the course of the appeal, jurisdiction of 
the case was transferred to the RO in Columbia, South 
Carolina.

In an August 2005 decision, the Board denied the veteran's 
claim of entitlement to an initial rating in excess of 50 
percent for PTSD for the period prior to October 1, 2004.  At 
that time, the Board also remanded the case to the RO for 
further development with respect to the claim for service 
connection for headaches.

The veteran appealed from the Board's August 2005 decision to 
deny the initial rating claim to the United States Court of 
Appeals for Veterans Claims (Court).  In a November 2006 
Order, the Court granted a joint motion of the appellant and 
the Secretary of VA (the parties).  The Court ordered that 
the motion is granted and that part of the Board's decision 
that denied an initial disability rating in excess of 50 
percent for PTSD for the period prior to October 1, 2004 be 
remanded for compliance with instructions consistent with the 
joint motion.  The Court thereby vacated the Board's August 
2005 decision to deny the initial rating claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Court's November 2006 Order, it ordered a remand to 
the Board for compliance with instructions consistent with 
the parties' joint motion.  In that joint motion, the parties 
agreed that in its August 2005 decision, the Board failed to 
comply with notice requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The parties noted initially 
that the sole letter to the veteran providing notice of VCAA, 
in September 2002, did not notify the appellant of the 
requirements relating to a resulting disability rating if 
service connection was awarded for PTSD.  The parties also 
agreed that in the August 2005 decision, the Board addressed 
in a merely conclusory manner whether the September 2002 
letter complied with VCAA notice requirements regarding the 
veteran's claim for a higher initial disability rating for 
PTSD.

VCAA, which is codified in part at 38 U.S.C.A. §§ 5103, 
5103A, and implemented at 38 C.F.R. § 3.159, amended VA's 
duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  
Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 38 
C.F.R. § 3.159(b), the notification should also include the 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Essentially, this appeal with respect to the PTSD initial 
rating involves the propriety of the initial rating following 
an award of service connection for PTSD.  As such, the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements of a claim for 
service connection, including notice that a disability rating 
and an effective date will be assigned if service connection 
is awarded. Dingess/Hartman, Nos. 01-1917 and 02-1506, slip 
op. at 14 (U.S. Vet. App. March 3, 2006).  

However, in this case, on review of the claims file, the 
Board finds that the notice provided to veteran is inadequate 
as regards these latter two elements.  The sole letter from 
the RO to the appellant addressing the VCAA does not address 
these elements.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran as to the type of evidence that is needed 
to establish both (a higher) disability rating for the 
service-connected PTSD and an effective date.

With respect to the issue of entitlement to service 
connection for headaches, review of the claims file shows 
that in August 2005 the Board remanded that claim to the RO 
for (1) further development, to include examination of the 
veteran for his headaches; and (2) readjudication of the 
issue.  The Board requested that the examiner provide an 
opinion essentially as to whether any diagnosed headache 
disorder was related to service or to a service-connected 
disability; to include whether any pre-existing headache 
disorder was increased in severity during service, and if so, 
was it increased beyond the natural progression of the 
disease.  

The September 2005 VA examination report shows that the 
examiner offered an opinion that the veteran's headaches were 
consistent with a muscle tension type headache; and were 
related to a mild torsion dystonia with torticollis in the 
right sternocleidomastoid and upper trapezius muscles, which 
have mild spasm.  The examiner noted that he could not 
determine how long the torticollis had been present, and that 
post-military medical records indicated that the veteran had 
had tension type headache for many years.

The opinion provided by the examiner, however, does not 
specifically address the Remand order question as to whether 
any diagnosed headache disorder was related to service.  
Accordingly, on remand the claims file should be referred to 
the examiner who conducted the September 2005 VA examination 
for the purpose of obtaining an opinion as to whether it is 
at least as likely as not (that is, a probability of 50 
percent or better) that any diagnosed headache disorder is 
(a) the result of disease or injury in service; or (b) 
proximately due to, the result of, or increased by, a 
service-connected disease or injury.

Also, review of the record shows that subsequent to the 
August 2005 Remand, the RO completed the development to the 
extent that the veteran underwent examination for his 
headaches.  However, the claims file does not show that the 
RO reviewed the record or furnished a supplemental statement 
of the case documenting readjudication of the headache 
service connection issue.  This error in completion of Remand 
instructions may have been due to the contemporaneous 
procedural actions involving the appeal to the Court on the 
other matter regarding the rating claim.

The Court has held that the RO's compliance with the Board's 
Remand instructions is neither optional nor discretionary.  
Stegall v. West, 11 Vet. App. 268 (1998). Therefore, the case 
must be remanded to the RO for compliance with the August 
2005 Remand instructions. 

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a higher 
disability rating and effective date for 
the claim on appeal (initial rating for 
PTSD), as outlined by the Court in 
Dingess/Hartman, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. March 3, 2006).

2.  The RO is requested to forward the 
claims folder and a copy of this REMAND to 
the VA examiner, who in September 2005 
examined the veteran, for the purpose of 
obtaining an addendum to the examination.  
If the examiner is unavailable, the case 
is to be referred to another appropriate 
specialist.

If the examiner finds that another 
examination is necessary in order to 
provide the requested opinions, such 
should be scheduled in an effort to 
determine the nature and etiology of any 
diagnosed headache disorder.  If an 
examination is found to be necessary, then 
all studies deemed appropriate should be 
performed and all findings should be set 
forth in detail.

After reviewing the available medical 
records-and if deemed necessary, 
examining the appellant-the examiner 
should render comments specifically 
addressing the following questions with 
respect to the veteran's claimed 
headaches: based upon an assessment of the 
entire record, is it at least as likely as 
not (probability of 50 percent or greater) 
that any diagnosed headache  disorder 
(chronic condition) is (a) the result of 
disease or injury in service; or (b) 
proximately due to, the result of, or 
increased by, a service-connected disease 
or injury.

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the claims on appeal.  
If a determination remains unfavorable to 
the appellant, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time period in which to 
respond. Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



